Case 1:17-cr-00596-GBD Document 133-1 Filed 09/08/20 Page 1 of 6




                      EXHIBIT A
        Case 1:17-cr-00596-GBD Document 133-1 Filed 09/08/20 Page 2 of 6
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                     March 27, 2020
VIA EMAIL
Aaron Mysliwiec, Esq.
Meidel & Mysliwiec LLP
80 Broad Street, Suite 1900
New York, NY 10004

       Re:      United States v. Tony McClam, 17 Cr. 596 (GBD)

Dear Counsel:

         We hereby provide notice, pursuant to Fed. R. Evid. 404(b)(2), that the Government may
offer at trial evidence regarding two instances of prior bad acts of the defendant. In the first
incident, on or about September 24, 2016, one and a half kilograms of heroin mixed with fentanyl,
one kilogram of fentanyl, three ounces of heroin, ten pounds of marijuana, three firearms, and
$446,000 in cash were found in the defendant’s residence after the fire department responded to a
fire at the location. When law enforcement arrived on the scene, the defendant fled and was not
captured until three weeks later on October 18, 2019. The Government may seek to offer evidence
of this conduct as well as the defendant’s conviction for criminal possession of a controlled
substance in the first degree on March 4, 2019, in connection with that conduct.

        In the second incident, investigators executed a court authorized wiretap on the defendant’s
cellphone and intercepted dozens of conversations, between in or about July 2018 and in or about
February 2019, in which the defendant discussed the purchase and sale of narcotics, including with
coconspirators located in California. As part of this investigation, a search warrant was executed
at the defendant’s residence where over a kilogram of heroin and in excess of ten pounds of
marijuana were found. The Government may seek to offer evidence of this conduct for which the
defendant is currently being prosecuted in Nassau County.

        Enclosed herewith are copies of materials relating to the two instances of the defendant’s
prior narcotics trafficking activity. The Government will provide any additional discovery
materials as they become available, and will produce any witness statements relating to this
evidence in accordance with its obligations pursuant to 18 U.S.C. § 3500. The Government
anticipates, in the course of filing and/or responding to motions in limine, in accordance with the
schedule set by the Court, that it may seek pretrial rulings regarding the admissibility of the
evidence discussed above, as direct evidence of the charged conspiracy and/or pursuant to Rule
404(b) as proof of the defendant’s motive, opportunity, intent, preparation, plan, knowledge,
identity, absence of mistake, and/or lack of accident with respect to the charge in the Indictment.
       Case 1:17-cr-00596-GBD Document 133-1 Filed 09/08/20 Page 3 of 6

 Aaron Mysliwiec, Esq.                                                                   Page 2
 March 16, 2020

        The Government reserves its right to supplement this notice, and to seek to introduce
additional evidence pursuant to Rule 404(b) at trial in response to evidence or arguments offered
by the defense at trial.

                                             Sincerely,

                                             GEOFFREY S. BERMAN
                                             United States Attorney


                                     By:                /s/
                                             Dominic A. Gentile/Brett Kalikow
                                             Assistant United States Attorneys
                                             (212) 637-2567/2220
        Case 1:17-cr-00596-GBD Document 133-1 Filed 09/08/20 Page 4 of 6



                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     August 18, 2020
BY EMAIL

Aaron J. Mysliwiec, Esq.
Miedel & Mysliwiec LLP
80 Broad Street – Suite 1900
New York, NY 10004

       Re:      United States v. Tony McClam, 17 Cr. 596 (GBD)

Dear Mr. Mysliwiec:

        Based on your request, this letter provides notice, pursuant to Rule 16(a)(1)(G) of the
Federal Rules of Criminal Procedure (“Fed. R. Crim. P.”), of certain expert testimony that the
Government intends to offer during its case-in-chief at trial. The Government reserves the right
to call additional expert witnesses, and will promptly provide notice if the Government elects to
do so.

             I. Disclosure By the Government

                   a. Cellular Telephone Records and Cell Site Location Information

        The Government expects to offer testimony from Reginald Donaldson, an Investigative
Analyst with the United States Attorney’s Office for the Southern District of New York. Mr.
Donaldson has received specialized training in analyzing cellular telephone records, including in
interpreting data regarding the locations of communications towers used to transmit cellular voice,
text, and data communications (“cell site location information”). Mr. Donaldson has previously
been qualified to offer expert testimony on cell site location information on multiple occasions.

        The Government expects that Mr. Donaldson would testify as to his analysis of the
defendant’s cellular telephone records and those of Raymundo Leal, as well as his opinion
regarding the use and/or location of the defendant’s and Leal’s telephones, including but not
limited to the use and/or location of those telephones in the vicinity of the drug transaction that
occurred on May 31, 2017 in and around the Vince Lombardi service area in Ridgefield, NJ, and
on the day preceding the transaction. Mr. Donaldson’s opinions are based on his training and
experience, as well as records provided by the service providers for the cellular telephones. The
        Case 1:17-cr-00596-GBD Document 133-1 Filed 09/08/20 Page 5 of 6

Aaron Mysliwiec, Esq.
August 18, 2020
Page 2 of 2

relevant records were previously produced to you under Bates numbers McClam_000978 and
McClam_000100.

        Attached are (i) Mr. Donaldson’s curriculum vitae; (ii) copies of Mr. Donaldson’s training
certifications; and (iii) a list of certain prior cases in which Mr. Donaldson provided expert
testimony. Please note that this list is a representative sample and may not be comprehensive. It
is provided as a courtesy in the event you wish to obtain transcripts of this testimony.

                   b. Forensic Chemist – Controlled Substance Analysis

        The Government expects to offer testimony from Noel R. Vadell, a forensic chemist with
the Drug Enforcement Administration (“DEA”). Mr. Vadell is expected to testify regarding the
controlled substance analysis he performed in connection with the seizure of the substance
reflected in the lab report produced under Bates number McClam_000045, and the conclusion he
reached that the substance contained cocaine. Mr. Vadell’s opinions are based on his training and
experience, as well as his review of data from tests he performed. Mr. Vadell’s curriculum vitae
is attached, which describes his education, training, and experience.

                   c. Canine Handler – Narcotics Detection Canine

        The Government expects to offer testimony from Frank Aresta, a Task Force Officer with
the DEA. TFO Aresta is expected to testify about the canine search he conducted with his German
Shepard partner “Cedo” on May 31, 2017 and the canine’s positive indication for the presence of
narcotics odor. The relevant investigative report detailing Cedo’s deployment was previously
produced to you under Bates number 3502-07. Attached are Cedo’s certification records.

           II.         Demand for Reciprocal Expert Notice

        In light of your request for the foregoing notice, the Government hereby requests reciprocal
notice under Fed. R. Crim. P. 16(b)(1)(C). In addition, the Government reiterates its request, dated
November 6, 2017, for reciprocal disclosure of any results or reports of physical or mental
examinations and of scientific tests or experiments made in connection with this case, or copies
thereof, which are in the defendant’s possession or control, and which the defendant intends to
introduce as evidence or otherwise rely on at trial or which were prepared by a witness whom the
defendant intends to call at trial.

        The Government also reiterates its request that the defendant disclose prior statements of
witnesses he will call to testify, including expert witnesses. See Fed. R. Crim. P. 26.2; United
States v. Nobles, 422 U.S. 225 (1975). We request that such material be provided on the same
basis upon which we agree to supply the defendant with 3500 material relating to Government
witnesses.
       Case 1:17-cr-00596-GBD Document 133-1 Filed 09/08/20 Page 6 of 6

Aaron Mysliwiec, Esq.
August 18, 2020
Page 2 of 2

                              Very truly yours,

                              AUDREY STRAUSS
                              Acting United States Attorney

                        By:               /s/
                              Dominic A. Gentile
                              Brett Kalikow
                              Assistant United States Attorneys
                              (212) 637-2567/2220
